Exhibit 10.44



AMERICAN REALTY CAPITAL PROPERTIES, INC.
2014 MULTI-YEAR OUTPERFORMANCE PLAN
The purpose of this 2014 MULTI-YEAR OUTPERFORMANCE PLAN (this “Plan”) is to
provide additional incentives to executives, directors and key employees of
AMERICAN REALTY CAPITAL PROPERTIES, INC., a Maryland corporation (the “Company”)
or its affiliates, including the Company’s subsidiary ARC PROPERTIES OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (the “Partnership”), the
entity through which the Company conducts substantially all of its operations
(each such individual an “Eligible Individual”), in connection with their
employment or other service relationship with the Company or any of its
affiliates to promote the progress and success of the business of the Company
and its affiliates, including the Partnership. This Plan was adopted by the
Compensation Committee (the “Committee”) of the Company’s board of directors
(the “Board”) on October 21, 2013, to be effective as of the effective date of
the consummation of the Company’s restructuring into a self-managed real estate
investment trust (such date, the “Effective Date”).
1.Administration. This Plan and all Awards granted under this Plan shall be
administered by the Committee; provided that all powers of the Committee
hereunder can be exercised by the full Board if the Board so elects; and further
provided, that the Chief Executive Officer and the Chairman of the Board of the
Company shall be entitled to recommend to the Board (or the Committee as
applicable) in advance of any Awards (a) future recipients of an Award and (b)
the number of Award LTIP Units to be granted to each such Grantee, subject to
the Board’s (or the Committee’s) approval. The Committee shall have the
discretionary authority to make all determinations regarding this Plan and all
Awards granted under this Plan (including, without limitation, the number of
Award LTIP Units granted to each Grantee, the terms and conditions of each
Award, the interpretation and construction of this Plan and all Awards and the
determination of relevant facts); provided¸ that such determinations are made in
good faith and are consistent with the purpose and intent of this Plan and such
Awards; and provided further, that except as expressly provided herein, no such
action by the Committee shall adversely affect the rights of a Grantee to any
earned and outstanding Award LTIP Units. Subject to the terms hereof, all
decisions made by the Committee shall be final, conclusive and binding on all
persons, including the Company and each Grantee. No member of the Committee, nor
any other member of the Board or any officer or employee of the Company acting
on behalf of the Committee, shall be personally liable for any action,
determination or interpretation taken or made in good faith with respect to this
Plan or any Award granted under this Plan, and all members of the Committee and
each other member of the Board and any officer or employee of the Company acting
on their behalf shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination or
interpretation.
2.    Definitions. As used herein:
“Additional Shares” means (without double-counting), as of a particular date of
determination, the sum of (A) the number of shares of Common Stock plus (B) the
REIT Shares Amount for all Partnership Units (assuming that such Partnership
Units were converted,




--------------------------------------------------------------------------------



exercised, exchanged or redeemed for OP Units as of such date of determination
at the applicable conversion, exercise, exchange or redemption rate (or rate
deemed applicable by the Committee if there is no such stated rate) and such OP
Units were then tendered to the Partnership for redemption pursuant to the
Partnership Agreement as of such date) other than those Partnership Units held
by the Company, in the case of each (A) and (B), to the extent issued after the
Effective Date, and on or before such date of determination in a capital raising
transaction, in exchange for assets or securities, or upon the acquisition of
another entity; provided, that for the avoidance of doubt, this definition of
“Additional Shares” shall exclude: (i) shares of Common Stock issued after the
Effective Date, upon exercise of stock options or upon the exchange (directly or
indirectly) of LTIP Units or other Partnership Units issued by the Company or
the Partnership to their or their affiliates employees, non-employee directors,
consultants, or advisors or to other persons or entities as incentive or other
compensation, (ii) shares of Common Stock awarded by the Company after the
Effective Date to employees or other persons or entities in exchange for
services provided or to be provided to the Company or any of its affiliates, and
(iii) all Initial Shares.
“Adjusted Market Cap” means (A) the Company’s Initial Market Cap minus the value
of any Buyback Shares repurchased or redeemed since the Commencement Date plus
the value of any Additional Shares issued after the Commencement Date (prorated
to reflect the number of days they were outstanding since the Commencement Date)
with respect to the calculation of (i) the Annual Amount on the First Valuation
Date, (ii) the Interim Amount, (iii) the Final Absolute TRS Amount and (iv) the
Final Relative TRS Amount, and (B) the Company’s Adjusted Market Cap calculated
pursuant to (A) as of the prior Valuation Date minus the value of any Buyback
Shares repurchased or redeemed since the prior Valuation Date plus the value of
any Additional Shares issued after the prior Valuation Date (prorated to reflect
the number of days they were outstanding since the prior Valuation Date) with
respect to the calculation of the Annual Amount on the Second Valuation Date and
the Final Valuation Date.
“Annual Absolute TRS” means, as of the each Valuation Date and provided the
Company’s TRS Percentage exceeds seven percent (7%) for the period commencing on
(A) the Commencement Date with respect to the First Valuation Date and (B) the
prior Valuation Date with respect to the Second Valuation Date and the Final
Valuation Date, a dollar amount equal to four percent (4%) of the dollar amount
by which, if any, the amount of the Company’s Total Return, determined as of
such date, exceeds the Threshold Amount, determined as of such date.
“Annual Amount” means, as of a Valuation Date, an amount equal to up to one and
one-quarter percent (1.25%) of the Company’s Initial Market Cap based on the
level of achievement of Annual Absolute TRS and Annual Relative TRS as of such
Valuation Date for the period commencing on (A) the Commencement Date with
respect to the First Valuation Date and (B) the prior Valuation Date with
respect to the Second Valuation Date and the Final Valuation Date.
“Annual Relative TRS” means, as of each Valuation Date, a dollar amount equal to
four percent (4%) of any amount by which the Company’s Total Return for the
period commencing on (A) the Commencement Date with respect to the First
Valuation Date and (B)

2



--------------------------------------------------------------------------------



the prior Valuation Date with respect to the Second Valuation Date and the Final
Valuation Date, exceeds the Relative Threshold Amount as of such date; provided,
that the amount so earned will be subject to reduction in accordance with a
ratable sliding scale factor so that (A) if the Company’s TRS Percentage for the
applicable period is six percent (6%) or more, there will be no reduction to
Annual Relative TRS for such period; (B) Annual Relative TRS for such period
shall be reduced by fifty percent (50%) if such TRS Percentage for the
applicable period is zero percent (0%); (C) Annual Relative TRS for such period
shall be reduced based on a linear interpolation between the foregoing reduction
factors if the Company’s TRS Percentage for the applicable period is between
zero percent (0%) and six percent (6%); and (D) Annual Relative TRS for such
period shall be reduced by one hundred percent (100%) if the TRS Percentage for
the applicable period is below zero percent (0%).
“Award” means each grant of Award LTIP Units to a Grantee under this Plan.
“Award Agreement” means an agreement between the Company, the Partnership and
each Grantee setting forth each Grantee’s Participation Percentage in a form
determined by the Committee, with and such other terms and conditions determined
by the Committee in its sole discretion in accordance with the provisions of
this Plan as set forth therein.
“Award OP Units” has the meaning set forth in Section 7 hereof.
“Award LTIP Units” has the meaning set forth in Section 3(a) hereof.
“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.
“Buyback Shares” means (without double-counting), as of a particular date of
determination, (A) shares of Common Stock or (B) the REIT Shares Amount for
Partnership Units (assuming that such Partnership Units were converted,
exercised, exchanged or redeemed for OP Units as of such date of determination
at the applicable conversion, exercise, exchange or redemption rate (or rate
deemed applicable by the Committee if there is no such stated rate) and such OP
Units were then tendered to the Partnership for redemption pursuant to the
Partnership Agreement as of such date), other than those Partnership Units held
by the Company, in the case of each (A) and (B), to the extent repurchased by
the Company after the Commencement Date and on or before such date of
determination in a stock buyback transaction or in a redemption of Partnership
Units for cash pursuant to the Partnership Agreement; provided, that for the
avoidance of doubt, this definition of “Buyback Shares” shall exclude: (i)
shares of Common Stock issued after the Commencement Date, upon exercise of
stock options or upon the exchange (directly or indirectly) of LTIP Units or
other Partnership Units issued by the Company or the Partnership to their or
their affiliates employees, non-employee directors, consultants, or advisors or
to other persons or entities as incentive or other compensation, and (ii) shares
of Common Stock awarded after the Commencement Date to employees or other
persons or entities in exchange for services provided or to be provided to the
Company or any of its affiliates.
“Cause” means: (A) if the Grantee is a party to a Service Agreement immediately
prior to the termination of the Grantee’s Continuous Service, and “Cause” (or a
similar term) is

3



--------------------------------------------------------------------------------



defined therein, the term shall have the meaning set forth therein, or (B) if
the Grantee is not party to a Service Agreement immediately prior to such
termination of Continuous Service or such Service Agreement does not define
“Cause” (or a similar term), the term shall mean the termination of the
Grantee’s Continuous Service by the Company or its affiliate upon the occurrence
of any of the following events: (i) the conviction of, or a plea of nolo
contendere by, the Grantee for the commission of a felony, excluding any felony
in connection with the operation of a motor vehicle, (ii) the Grantee’s
continuing willful failure for ten business days to substantially perform the
Grantee’s duties to the Company or any of its affiliates (other than such
failure resulting from the Grantee’s incapacity due to physical or mental
illness) after demand for substantial performance is delivered by the Company in
writing that specifically identifies the manner in which the Company believes
the Grantee has not substantially performed the Grantee’s duties; or (iii)
willful misconduct by the Grantee (including, but not limited to, breach by the
Grantee of terms of any Service Agreement to which the Grantee is a party) that
is demonstrably and materially injurious to the Company or its Subsidiaries. In
any such case, before termination may be effected, the Grantee shall have the
right (accompanied by counsel if he or she so elects) to be present at a meeting
of the Board and to present his or her case to the Board.
“Change of Control” means and includes any of the following events:
(i)    any Person is or becomes Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the then outstanding securities of the Company,
excluding (A) any Person who becomes such a Beneficial Owner in connection with
a transaction described in clause (x) of subsection (ii) below and (B) any
Person who becomes such a Beneficial Owner through the issuance of such
securities with respect to purchases made directly from the Company; or
(ii)    the consummation of a merger or consolidation of the Company with any
other Person or the issuance of voting securities of the Company in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of the Company) pursuant to applicable stock exchange requirements,
other than (x) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) seventy percent (70%) or more of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (y) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the then outstanding securities of
the Company; or
(iii)    the consummation of a sale or disposition by the Company of all or
substantially all of the assets of the Company; or
(iv)    persons who, as of the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason, including, without limitation, as a
result of a tender

4



--------------------------------------------------------------------------------



offer, proxy contest, merger or similar transaction, to constitute at least a
majority of the Board, provided that any person becoming a director of the
Company subsequent to such date shall be considered an Incumbent Director if
such person’s election was approved by or such person was nominated for election
a vote of at least a majority of the Incumbent Directors.
Notwithstanding the foregoing, with respect to any payment that is triggered
upon a Change in Control, a transaction shall not be deemed to be a Change in
Control unless such transaction constitutes a “change in control event” within
the meaning of Section 409A of the Code.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commencement Date” means October 1, 2013.
“Common Stock” means the Company’s common stock, par value $0.01 per share,
either currently existing or authorized hereafter.
“Common Stock Price” means, as of a particular date, unless otherwise provided
herein, the average of the Fair Market Value of one share of Common Stock over
the fifteen (15) consecutive trading days ending on, and including, such date
(or, if such date is not a trading day, the most recent trading day immediately
preceding such date); provided, however, that if such date is the date upon
which a Transactional Change of Control occurs, the Common Stock Price as of
such date shall be equal to the fair value, as determined by the Committee, of
the total consideration paid or payable in the transaction resulting in the
Transactional Change of Control for one share of Common Stock.
“Continuous Service” means the continuous service of a Grantee to the Company or
any Subsidiary or affiliate, without interruption or termination, in any
capacity as an employee, director or consultant. Continuous Service shall not be
considered interrupted in the case of: (A) any approved leave of absence; (B)
transfers among the Company and any Subsidiary or affiliate, or any successor,
in any capacity of employee, or with the written consent of the Committee,
consultant; or (C) any change in status as long as the individual remains in the
service of the Company and any Subsidiary or affiliate in any capacity of
employee or (if the Committee specifically agrees in writing that the Continuous
Service is not uninterrupted) as a member of the Board or a consultant. An
approved leave of absence shall include sick leave, military leave, or any other
authorized personal leave.
“Convertible Preferred Stock” means the series of the Company’s preferred stock,
par value $0.01 per share, designated as Series D Convertible Preferred Stock
and Series F Convertible Preferred Stock.
“Conversion Factor” has the meaning set forth in the Partnership Agreement.
“Disability” means, unless otherwise provided in the Grantee’s Service Agreement
(if any), a disability which renders the Grantee incapable of performing all of
his or her material duties for a period of at least 180 consecutive or
non-consecutive days during any consecutive twelve-month period.

5



--------------------------------------------------------------------------------



“Effective Date” means the date set forth in the Recitals hereto.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means, as of any given date, the fair market value of a
security determined by the Committee using any reasonable method and in good
faith (such determination will be made in a manner that satisfies Section 409A
of the Code and in good-faith as required by Section 422(c)(1) of the Code);
provided that (A) if such security is admitted to trading on a national
securities exchange, the fair market value of such security on any date shall be
the closing sale price reported for such security on the principal stock
exchange or, if applicable, any other national exchange on which the security is
traded or admitted to trading on such date on which a sale was reported; and
(B) if such security is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) or a successor
quotation system, the fair market value of such security on any such date shall
be the average of the highest bid and lowest asked prices for such security on
the system on such date on which both the bid and asked prices were reported.
“Family Member” has the meaning set forth in Section 7 hereof.
“Final Absolute TRS Amount” means, as of the Final Valuation Date and provided
the Company’s TRS Percentage exceeds twenty-one percent (21%) for the period
commencing on the Commencement Date through the Final Valuation Date, a dollar
amount equal to four percent (4%) of the dollar amount by which, if any, the
amount of the Company’s Total Return, determined as of such date, exceeds the
Threshold Amount, determined as of such date.
“Final Relative TRS Amount” means, as of the Final Valuation Date, a dollar
amount equal to four percent (4%) of any amount by which the Company’s Total
Return for the period commencing on the Commencement Date through the Final
Valuation Date exceeds the Relative Threshold Amount as of such date; provided,
that the amount so earned will be subject to reduction in accordance with a
ratable sliding scale factor so that (A) if the Company’s TRS Percentage for the
period commencing on the Commencement Date through the Final Valuation Date is
eighteen percent (18%) or more, there will be no reduction to the Final Relative
TRS Amount; (B) the Final Relative TRS Amount shall be reduced by fifty percent
(50%) if such TRS Percentage is zero percent (0%); (C) the Final Relative TRS
Amount shall be reduced based on a linear interpolation between the foregoing
reduction factors if the Company’s TRS Percentage is between zero percent (0%)
and eighteen percent (18%); and (D) the Final Relative TRS Amount shall be
reduced by one hundred percent (100%) if such TRS Percentage is below zero
percent (0%).
“Final Valuation Date” means October 1, 2016.
“First Valuation Date” means October 1, 2014.
“Good Reason” means if the Grantee is a party to a Service Agreement immediately
prior to the termination of the Grantee’s Continuous Service, and “Good

6



--------------------------------------------------------------------------------



Reason” (or a similar term) is defined therein, the term shall have the meaning
set forth therein. A Grantee shall not have “Good Reason” in the absence of a
Service Agreement defining such term (or similar term).
“Grant Date” means with respect to a Grantee’s Award the later of date on which
the Committee completes the corporate action authorizing the Grant of the Award
or such later date specified by the Committee and set forth in the Grantee’s
Award Agreement.
“Grantee” means each Eligible Individual granted an Award under this Plan.
“Initial Market Cap” means (A) the VWAP multiplied by (B) the number of Initial
Shares outstanding on the Effective Date.
“Initial Shares” means 350,851,427 shares of Common Stock, which includes the
sum of (A) all shares of Common Stock outstanding as of the Effective Date
(including the shares of Common Stock into which shares of Convertible Preferred
Stock are convertible, and including any vested and nonvested restricted shares
of Common Stock issued under any other incentive plan maintained by the Company
prior to the Commencement Date), plus (B) any shares of Common Stock
representing the REIT Shares Amount for all Partnership Units outstanding as of
the Effective Date (assuming such Partnership Units were converted, exercised,
exchange or redeemed for OP Units as of the Effective Date at the applicable
conversion, exercise, exchange or redemption rate (or rate deemed applicable by
the Committee if there is no such stated rate) and such OP Units were then
tendered to the Partnership for redemption pursuant to the Partnership Agreement
as of the Effective Date) other than Partnership Units held by the Company;
provided, that for the avoidance of doubt, this definition of “Initial Shares”
shall exclude shares of Common Stock issuable upon exercise of stock options.
“Interim Amount” means, as of the Second Valuation Date, an amount equal to (A)
up to three percent (3%) of the Company’s Initial Market Cap, less (B) any
amount of the Annual Amount achieved through the Second Valuation Date (such
that the maximum level of achievement through the Second Valuation Date shall
not exceed three (3%) of the Company’s Initial Market Cap), based on the level
of achievement of: (x) as of the Second Valuation Date and provided the
Company’s TRS Percentage exceeds fourteen percent (14%) for the period
commencing on the Commencement Date, a dollar amount equal to four percent (4%)
of the dollar amount by which, if any, the amount of the Company’s Total Return,
determined as of such date, exceeds the Threshold Amount, determined as of such
date (“Interim Absolute TSR”), and (y) as of the Second Valuation Date, a dollar
amount equal to four percent (4%) of any amount by which the Company’s Total
Return for the period commencing on the Commencement Date, exceeds the Relative
Threshold Amount as of such date (“Interim Relative TRS”); provided, that the
amount so earned will be subject to reduction in accordance with a ratable
sliding scale factor so that (A) if the Company’s TRS Percentage for the
applicable period is twelve percent (12%) or more, there will be no reduction to
Interim Relative TRS for such period; (B) Interim Relative TRS for such period
shall be reduced by fifty percent (50%) if such TRS Percentage for the
applicable period is zero percent (0%); (C) Interim Relative TRS for such period
shall be reduced based on a linear interpolation between the foregoing reduction
factors if the Company’s TRS Percentage for the applicable period is between
zero percent (0%)

7



--------------------------------------------------------------------------------



and twelve percent (12%); and (D) Interim Relative TRS for such period shall be
reduced by one hundred percent (100%) if the TRS Percentage for the applicable
period is below zero percent (0%). For the avoidance of doubt, any Interim
Amount will be determined based on the formula in the preceding sentence which
provides for a potential reduction of any Annual Amounts determined at the First
and Second Valuation Dates, but not less than zero.
“LTIP Units” means LTIP Units, as such term is defined in the Partnership
Agreement.
“Market Cap” means (A) Initial Market Cap with respect to the calculation of (i)
the Annual Amount on the First Valuation Date, (ii) the Interim Amount, (iii)
the Final Absolute TRS Amount and (iv) the Final Relative TRS Amount, and (B)
Adjusted Market Cap calculated as of the prior Valuation Date with respect to
the calculation of the Annual Amount on the Second Valuation Date and the Final
Valuation Date.
“Maximum Total Outperformance Amount” means five percent (5%) of the Company’s
Initial Market Cap.
“OP Units” has the meaning set forth in the Partnership Agreement.
“Participation Percentage” means, the Grantee’s Participation Percentage as set
forth in the Participant’s Award Agreement.
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of February 28, 2013, among the
Company, as general partner, Tiger Acquisition, LLC and any limited partners or
general partner that is admitted from time to time to the Partnership and listed
on Exhibit A thereto, as amended, restated or supplemented from time to time.
“Partnership Units” has the meaning set forth in the Partnership Agreement.
“Peer Group” means each of the following companies (i) EPR Properties; (ii)
Getty Realty Corporation; (iii) Lexington Realty Trust; (iv) National Retail
Properties, Inc.; (v) Realty Income Corporation and (vi) Spirit Realty Capital,
Inc.; provided, that if (A) any of the foregoing companies ceases to exist and
the Committee determines that there is no successor to such company or (B) the
Committee reasonably determines that any of the forgoing companies is no longer
suitable for the purposes of this Plan, then the Committee in its good faith
reasonable discretion shall select for a comparable company for subsequent
periods, or if the Committee in its reasonable good faith discretion so
determines, for the entire period from the Commencement Date to the Valuation
Date.
“Peer Group Return Percentage” means, the median percentage return to
stockholders of the Peer Group (A) for the period commencing on the Commencement
Date and ending on the First Valuation Date with respect to the calculation of
Annual Relative TRS for the First Valuation Date, (B) for the period commencing
on the day after the prior Valuation Date and ending on the next Valuation Date
with respect to calculation of Annual Relative TRS for the Second Valuation Date
and the Final Valuation Date and (C) for the period commencing on the

8



--------------------------------------------------------------------------------



Commencement Date and ending on the Second Valuation Date and the Final
Valuation Date with respect to calculating Interim Relative TRS and Final
Relative TRS, respectively; in each case as calculated by a consultant engaged
by the Committee and as approved by the Committee in its reasonable discretion.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).
“Qualified Termination” has the meaning set forth in Section 4(b) hereof.
“REIT Shares Amount” has the meaning set forth in the Partnership Agreement.
“Relative Threshold Amount” means an amount equal to (A) the Company’s Market
Cap multiplied by (B) the Peer Group Return Percentage.
“Retirement” means: (A) means if the Grantee is a party to a Service Agreement
immediately prior to the termination of the Grantee’s Continuous Service, and
“Retirement” (or a similar term) is defined therein, the term shall have the
meaning set forth therein, or (B) if the Grantee is not party to a Service
Agreement immediately prior to such termination of Continuous Service or such
Service Agreement does not define “Retirement” (or a similar term), the term
shall mean the voluntary termination by the Grantee of the Grantee’s Continuous
Service after attainment of age 65, or attainment of age 62 and completion of
twenty (20) years of Continuous Service with the Company and/or a Subsidiary.
“Second Valuation Date” means October 1, 2015.
“Securities Act” means the Securities Act of 1933, as amended.
“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement(s) then in effect between a Grantee and the
Company, as amended or supplemented through such date.
“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has more than a 50 percent interest, either directly or
indirectly.
“Threshold Amount” means an amount equal to (A) with respect to Annual Absolute
TRS, seven percent (7%) of the value of the Company’s Adjusted Market Cap for
the period commencing on (x) the Commencement Date with respect to the First
Valuation Date and (y) the prior Valuation Date with respect to the Second
Valuation Date and the Final Valuation Date, (B) with respect to Interim
Absolute TRS, fourteen percent (14%) of the value of the Company’s Adjusted
Market Cap for the period commencing on the Commencement Date, and (C) with
respect to the Final Absolute TRS Amount, twenty-one percent (21%) of the value
of the Company’s Adjusted Market Cap for the period commencing on the
Commencement Date.
“Total OPP Unit Equivalent” means, with respect to each Grantee, (i) the
aggregate of (x) the sum of Annual OPP Unit Equivalents (as defined in Section
3(b)) and the

9



--------------------------------------------------------------------------------



Interim OPP Unit Equivalent (as defined in Section 3(c); such sum the “Earned
Annual and Interim OPP Unit Equivalent”) and (y) the excess (if any) of the
Final OPP Unit Equivalent (as defined in Section 3(d)(iv)) over the Earned
Annual and Interim OPP Unit Equivalent, multiplied by (ii) the Grantee’s
Participation Percentage.
“Total Outperformance Amount” means, as of the Final Valuation Date, a dollar
amount equal to the algebraic sum of: (A) the Final Absolute TRS Amount, (B) the
Final Relative TRS Amount, (C) the Annual Amounts determined as of each
Valuation Date and (D) the Interim Amount; provided that (i) if the resulting
amount is a negative number, the Total Outperformance Amount shall be zero, and
(ii) in no event shall the Total Outperformance Amount exceed the Maximum Total
Outperformance Amount. For the avoidance of doubt, the Total Outperformance
Amount is based on (i) the Annual Amounts granted at the First, Second and Final
Valuation Dates, plus (ii) the Interim Amount less any Annual Amounts granted at
the First and Second Valuation Dates, plus (iii) the Final TRS Amount, less any
Annual Amounts granted at the First, Second and Third Valuation Dates and any
Interim Amount granted at the Second Valuation Date, but not less than zero and
not greater than the Maximum Total Outperformance Amount.
“Total Return” means (without double-counting), as of a particular date of
determination, a dollar amount equal to the sum of: (A) the Total Shares as of
such date of determination multiplied by the Common Stock Price as of such date,
minus (B) (x) the Initial Market Cap with respect to the calculation of (i) the
Annual Amount on the First Valuation Date, (ii) the Interim Amount, (iii) the
Final Absolute TRS Amount and (iv) the Final Relative TRS Amount, and (y) the
Adjusted Market Cap calculated as of the prior Valuation Date with respect to
the calculation of the Annual Amount on the Second Valuation Date and the Final
Valuation Date, plus (C) an amount equal to the sum of the total dividends and
other distributions declared between the Commencement Date and such date of
determination so long as the “ex-dividend” date with respect thereto falls prior
to such date of determination (excluding dividends and distributions paid in the
form of additional shares of Common Stock or Partnership Units), in respect of
the Total Shares as of such date of determination (it being understood, for the
avoidance of doubt, that such total dividends and distributions shall be
calculated by reference to actual securities outstanding as of each record date
with respect to each applicable dividend or distribution payment date, and not
by multiplying the aggregate amount of distributions paid on one OP Unit that
was outstanding as of the Commencement Date between the Commencement Date and
such date of determination by the number of Total Shares as of the date of
determination).
“Total Shares” means (without double-counting), as of a particular date of
determination, the algebraic sum of: (A) the Initial Shares, plus (B) the
Additional Shares, minus (C) all Buyback Shares repurchased or redeemed between
the Effective Date and such date of determination.
“Transactional Change of Control” means (A) a Change of Control described in
clause (a) of the definition thereof where the Person makes a tender offer for
Common Stock, (B) a Change of Control described in clause (b) of the definition
thereof where the Company is

10



--------------------------------------------------------------------------------



not the surviving entity, or (C) a Change of Control described in clause (c) of
the definition thereof.
“Transfer” has the meaning set forth in Section 7 hereof.
“TRS Percentage” means the Company’s Total Return divided by the Market Cap,
with the result multiplied by 100 and expressed as a percentage.
“Valuation Date” means the First Valuation Date, the Second Valuation Date and
the Final Valuation Date, as applicable.
“VWAP” means $12.43, which was the 5-day trailing average closing price per
share price of the Company’s Common Stock on the Commencement Date.
3.    Outperformance Awards.
(a)    The Committee will determine the Eligible Individuals to receive Awards
hereunder and the number of LTIP Units granted to each Eligible Individual,
which will be set forth in the applicable Award Agreement (such LTIP Units
granted hereunder, the “Award LTIP Units”). The Award LTIP Units and the
Grantee’s Participation Percentage will be subject to forfeiture and vesting to
the extent provided in this Section 3 and Section 4 hereof.
(b)    As soon as practicable following each Valuation Date, but as of such
Valuation Date, the Committee will determine the applicable Annual Amount and
divide the resulting dollar amount by the Common Stock Price calculated as of
the applicable Valuation Date (appropriately adjusted to the extent that the
Conversion Factor is greater or less than 1.0); the resulting number of unit
equivalents determined for each Valuation Date referred to herein as the “Annual
OPP Unit Equivalent”.
(c)    As soon as practicable following the Second Valuation Date, but as of the
Second Valuation Date, the Committee will determine the Interim Amount and
divide the resulting dollar amount by the Common Stock Price calculated as of
the Second Valuation Date (appropriately adjusted to the extent that the
Conversion Factor is greater or less than 1.0); the resulting number of unit
equivalents determined as of the Second Valuation Date referred to herein as the
“Interim OPP Unit Equivalent”.
(d)    As soon as practicable following the Final Valuation Date, but as of the
Final Valuation Date, the Committee will:
a.determine the Final Absolute TRS Amount;
b.determine the Final Relative TRS Amount;
c.determine the Total Outperformance Amount; and
d.divide the resulting dollar amount by the Common Stock Price calculated as of
the Final Valuation Date (appropriately adjusted to the extent that the
Conversion

11



--------------------------------------------------------------------------------



Factor is greater or less than 1.0); the resulting number of unit equivalents
determined as of the Final Valuation Date referred to herein as the “Final OPP
Unit Equivalent.”
(e)    Notwithstanding the foregoing, if the Committee determines that during
any thirty (30) consecutive day period during the period from the Second
Valuation Date through the Final Valuation Date the calculations provided in
Section 3(d) would result in the Grantees earning the Maximum Total
Outperformance Amount, all Award LTIP Units shall be deemed immediately earned,
but will remain subject to Section 3(g).
(f)    If a Grantee’s Total OPP Unit Equivalent is smaller than the number of
Award LTIP Units previously issued to the Grantee, as of the Final Valuation
Date, the Grantee shall forfeit the number of Award LTIP Units equal to the
difference without payment of any consideration by the Partnership; thereafter
the term Award LTIP Units will refer only to the Award LTIP Units that were not
so forfeited and neither the Grantee nor any of his or her successors, heirs,
assigns or personal representatives will have any further rights or interests in
the Award LTIP Units that were so forfeited. If the Grantee’s Total OPP Unit
Equivalent is greater than the number of Award LTIP Units previously issued to
the Grantee: (A) the Company shall cause the Partnership to issue to the
Grantee, as of the Final Valuation Date, a number of additional LTIP Units equal
to the difference; (B) such additional LTIP Units shall be added to the Award
LTIP Units previously issued, if any, and thereby become part of this Award; and
(C) the Company and the Partnership shall take such action as is necessary to
accomplish the grant of such additional LTIP Units; provided, that such issuance
will be subject to the Grantee executing and delivering such documents,
comparable to the documents executed and delivered in connection with this
Agreement, as the Company and/or the Partnership reasonably request in order to
comply with all applicable legal requirements, including, without limitation,
federal and state securities laws. If the Grantee’s Total OPP Unit Equivalent is
the same as the number of Award LTIP Units previously issued to the Grantee,
then there will be no change to the number of Award LTIP Units granted to the
Grantee.
(g)    If any of the Award LTIP Units have been earned by a Grantee based on
performance as provided in Sections 3(b), (c), (d) and (e), subject to Section 4
hereof, the Grantee’s Award LTIP Units shall become vested in the following
amounts and at the following times, provided that the Continuous Service of the
Grantee must continue through the applicable vesting date or the accelerated
vesting date provided in Section 4 hereof, as applicable:
(ii)    one-third (1/3) on October 1, 2016;
(iii)    one-third (1/3) on October 1, 2017; and
(iv)    one-third (1/3) on October 1, 2018.
To the extent that a Grantee’s Award Agreement provides for amounts or schedules
of vesting that conflict with the provisions of this Section 3(g), the
provisions of the Grantee’s Award Agreement will govern.

12



--------------------------------------------------------------------------------



Within thirty (30) days following each vesting date under Section 3(g), a
Grantee, in his or her sole discretion, shall be entitled to convert such Award
LTIP Units that vested on such date into OP Units.
Any Award LTIP Units that do not become vested pursuant to Section 3(g) or
Section 4 hereof shall, without payment of any consideration by the Partnership
automatically and without notice be forfeited and be and become null and void,
and neither the Grantee nor any of his or her successors, heirs, assigns or
personal representatives will thereafter have any further rights or interests in
such forfeited Award LTIP Units.
4.    Termination of Grantee’s Continuous Service; Death and Disability/ Change
of Control.
a.    In the event of the termination of a Grantee’s Continuous Service, unless
otherwise provided in the Grantee’s Award Agreement, the Grantee’s Award LTIP
Units shall be treated as set forth in the Grantee’s Service Agreement as in
effect immediately prior to such termination. If the Grantee is not party to a
Service Agreement immediately prior to such termination or the Grantee’s Service
Agreement or Award Agreement does not provide for the treatment of the Grantee’s
Award LTIP Units upon such termination, then the Grantee’s Award LTIP Units and
the Grantee’s Participation Percentage shall be forfeited upon the termination
of the Grantee’s Continuous Service.
b.    In the event that a Grantee remains in Continuous Service through the date
of a Change in Control, the calculations provided in Sections 3(b), (c), and (d)
hereof shall be performed with respect to the Grantee’s Award LTIP Units as of
the Valuation Date next following such Change in Control (and if such Valuation
Date is not the Final Valuation Date, on the Final Valuation Date as well) and
the Grantee shall be entitled to the higher Total OPP Unit Equivalent determined
by such calculations and such Total OPP Unit Equivalent shall be deemed to have
vested immediately and automatically upon the date of the Change in Control. If
a Valuation Date occurs prior to the Change in Control, all of such Grantee’s
unvested Award LTIP Units that were earned pursuant to the calculations set
forth in Sections 3(b), (c) and (d) hereof shall vest immediately and
automatically upon the occurrence of the Change of Control.
5.    Rights of Award Recipient. No Grantee shall have any rights with respect
to this Plan or an Award granted under this Plan (i) until the Effective Date
occurs and (ii) unless he or she shall have accepted an Award granted under this
Plan by (a) signing and delivering to the Partnership a copy of the Grantee’s
Award Agreement and (b) unless the Grantee is already a Limited Partner (as
defined in the Partnership Agreement), signing, as a Limited Partner, and
delivering to the Partnership a counterpart signature page to the Partnership
Agreement (attached hereto as Exhibit A). Upon acceptance of an Award granted
under this Plan by a Grantee, the Partnership Agreement shall be amended to
reflect the issuance to the Grantee of the Award LTIP Units so accepted.
Thereupon, the Grantee shall have all the rights of a Limited Partner of the
Partnership with respect to the Award LTIP Units specified in the Grantee’s
Award Agreement, as set forth in the Partnership Agreement, subject, however, to
the restrictions and conditions specified herein and the Grantee’s Award
Agreement. Award LTIP Units granted to a Grantee

13



--------------------------------------------------------------------------------



constitute and shall be treated for all purposes as the property of the Grantee,
subject to the terms of this Plan, the Grantee’s Award Agreement and the
Partnership Agreement.
6.    Distributions.
a.    The holder of the Award LTIP Units shall be entitled to receive
distributions with respect to such Award LTIP Units to the extent provided for
in the Partnership Agreement, as modified hereby.
b.    The LTIP Unit Distribution Participation Date (as defined in the
Partnership Agreement) with respect to any Award LTIP Unit shall be the date as
of which such Award LTIP Unit is earned pursuant to Sections 3(b), (c), (d) and
(e), subject to Section 4 hereof. In addition, on the date on which any Award
LTIP Unit is earned, the Partnership will pay each Grantee, for each Award LTIP
Unit earned by a Grantee, an amount in cash equal to the quotient of (i) the per
unit amount of all distributions paid with respect to each OP Unit on or after
the applicable Grant Date and before the date on which such Award LTIP Unit is
earned (other than those with respect to which an adjustment was made pursuant
to Section 8 hereof) divided by (ii) the Conversion Factor.
c.    All distributions paid with respect to Award LTIP Units, both before and
after the date on which such Award LTIP Units were earned, shall be fully vested
and non-forfeitable when paid, whether or not the underlying LTIP Units have
been earned based on performance or have become vested based on the passage of
time as provided in Section 3 or Section 4 hereof.


7.    Restrictions on Transfer.
Except as otherwise permitted by the Committee in its sole discretion, none of
the Award LTIP Units granted hereunder nor any of the OP Units of the
Partnership into which any Award LTIP Units may be converted (the “Award OP
Units”) shall be sold, assigned, transferred, pledged, hypothecated, given away
or in any other manner disposed of, encumbered, whether voluntarily or by
operation of law (each such action a “Transfer”); provided, that vested Award
LTIP Units or Award OP Units that have been held for a period of at least two
(2) years beginning on the Effective Date may be Transferred by a Grantee to the
Grantee’s Family Members (as defined below) by gift or domestic relations order;
and provided further that the transferee agrees”). The transferee in any
Transfers of Award LTIP Units or Award OP Units permitted by the Committee must
agree in writing with the Company and the Partnership to be bound by all the
terms and conditions of this Plan and the Grantee’s Award Agreement and that
subsequent transfers shall be prohibited except those in accordance with this
Section 7. Additionally, all Transfers of Award LTIP Units or Award OP Units
must be in compliance with all applicable securities laws (including, without
limitation, the Securities Act) and the applicable terms and conditions of the
Partnership Agreement. In connection with any Transfer of Award LTIP Units or
Award OP Units, the Partnership may require the Grantee to provide an opinion of
counsel, satisfactory to the Partnership, that such Transfer is in compliance
with all federal and state securities laws (including, without limitation, the
Securities Act). Any attempted Transfer of Award LTIP Units

14



--------------------------------------------------------------------------------



or Award OP Units not in accordance with the terms and conditions of this
Section 7 shall be null and void, and the Partnership shall not reflect on its
records any change in record ownership of any Award LTIP Units or Award OP Units
as a result of any such Transfer, shall otherwise refuse to recognize any such
Transfer and shall not in any way give effect to any such Transfer of any Award
LTIP Units or Award OP Units. Except as provided in this Section 7, the Award
granted to the Grantee under this Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
For purposes of this Plan, “Family Member” of a Grantee, means the Grantee’s
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, and a partnership or limited liability
company in which these persons (or the Grantee) own more than 50 percent of the
voting interests.
8.    Changes in Capital Structure. If (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or stock of
the Company or other transaction similar thereto, (ii) any reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, significant repurchases of stock, or other similar change in the capital
stock of the Company, (iii) any cash dividend or other distribution to holders
of share of Common Stock or OP Units shall be declared and paid other than in
the ordinary course, or (iv) any other extraordinary corporate event shall occur
that in each case in the good faith judgment of the Committee necessitates
action by way of equitable or proportionate adjustment in the terms of this Plan
or the Award LTIP Units granted hereunder to avoid distortion in the value of
this Plan and the Awards granted hereunder, the Committee shall make equitable
or proportionate adjustment and take such other action as it deems necessary to
maintain a Grantee’s rights hereunder so that they are substantially
proportionate to the rights existing under this Plan and the terms of the Award
LTIP Units granted to the Grantee under this Plan prior to such event,
including, without limitation: (A) interpretations of or modifications to any
defined term in this Plan; (B) adjustments in any calculations provided for in
this Plan, and (C) substitution of other awards. All adjustments made by the
Committee shall be final, binding and conclusive.
9.    Miscellaneous.
a.    Amendments. This Plan and the Awards granted hereunder may be amended or
modified only with the consent of the Company and the Partnership acting through
the Committee; provided that any such amendment or modification that adversely
affects the rights of a Grantee hereunder must be consented to by the Grantee to
be effective as against him or her. Notwithstanding the foregoing, this Plan and
any Award Agreement may be amended in writing signed only by the Company and the
Partnership to correct any errors or ambiguities in this Plan or such Award
Agreement and/or to make such changes that do not adversely affect the Grantee’s
rights hereunder or thereunder. The grant of an Award to a Grantee shall in no
way affect the

15



--------------------------------------------------------------------------------



Grantee’s participation or benefits under any other plan or benefit program
maintained or provided by the Company or the Partnership.
b.    Legend. The records of the Partnership evidencing the Award LTIP Units
shall bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such Award LTIP Units are subject to restrictions
as set forth herein and in the Partnership Agreement.
c.    Compliance With Law. The Partnership and each Grantee will make reasonable
efforts to comply with all applicable securities laws with respect to the
Grantee’s participation in this Plan. In addition, notwithstanding any provision
of this Plan or a Award Agreement to the contrary, no Award LTIP Units will
become vested or be paid at a time that such vesting or payment would result in
a violation of any such law.
d.    Grantee Representations; Registration.
(i)    By executing a Award Agreement, a Grantee hereby represents and warrants
that (A) he or she understands that he or she is responsible for consulting his
or her own tax advisor with respect to the application of the U.S. federal
income tax laws, and the tax laws of any state, local or other taxing
jurisdiction to which the Grantee is or by reason of an Award may become
subject, to its particular situation; (B) the Grantee has not received or relied
upon business or tax advice from the Company, the Partnership or any of their
respective Affiliates (as defined in the Partnership Agreement), employees,
agents, consultants or advisors, in their capacity as such; (C) the Grantee
provides services to the Partnership on a regular basis and in such capacity has
access to such information, and has such experience of and involvement in the
business and operations of the Partnership, as the Grantee believes to be
necessary and appropriate to make an informed decision to accept an Award; (D)
Award LTIP Units are subject to substantial risks; (E) the Grantee has been
furnished with, and has reviewed and understands, information relating to the
Grantee’s Award; (F) the Grantee has been afforded the opportunity to obtain
such additional information as he or she deemed necessary before accepting the
Award; and (G) the Grantee has had an opportunity to ask questions of
representatives of the Partnership and the Company, or persons acting on their
behalf, concerning the Award.
(ii)    By executing a Award Agreement, a Grantee hereby acknowledges that:
(A) there is no public market for Award LTIP Units or Award OP Units and neither
the Partnership nor the Company has any obligation or intention to create such a
market; (B) sales of Award LTIP Units and Award OP Units are subject to
restrictions under the Securities Act and applicable state securities laws; and
(C) because of the restrictions on transfer or assignment of Award LTIP Units
and Award OP Units set forth in the Partnership Agreement and in this Plan and
the Grantee’s Award Agreement, the Grantee may have to bear the economic risk of
his or her ownership of the Award LTIP Units covered by his or her Award for an
indefinite period of time.
e.    Section 83(b) Election. In connection with each separate issuance of LTIP
Units under this Award pursuant to Section 3 hereof, a Grantee may elect to
include in gross income in the year of transfer the applicable Award LTIP Units
pursuant to Section 83(b) of the Code

16



--------------------------------------------------------------------------------



substantially in the form attached hereto as Exhibit B and to supply the
necessary information in accordance with the regulations promulgated thereunder.
The Grantee agrees to file such election (or to permit the Partnership to file
such election on the Grantee’s behalf) within thirty (30) days after the Grant
Date of the Grantee’s Award LTIP Units with the IRS Service Center where the
Grantee files his or her personal income tax returns, provide a copy of such
election to the Partnership, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee. So long as the Grantee holds any Award LTIP
Units, the Grantee shall disclose to the Partnership in writing such information
as may be reasonably requested with respect to ownership of LTIP Units as the
Partnership may deem reasonably necessary to ascertain and to establish
compliance with provisions of the Code applicable to the Partnership or to
comply with requirements of any other appropriate taxing authority.
f.    Severability. If, for any reason, any provision of this Plan or a Award
Agreement is held invalid, such invalidity shall not affect any other provision
of the Plan or Award Agreement not so held invalid, and each such other
provision shall to the full extent consistent with law continue in full force
and effect. If any provision of this Plan or a Award Agreement shall be held
invalid in part, such invalidity shall in no way affect the rest of such
provision not held so invalid, and the rest of such provision, together with all
other provisions of this Plan or such Award Agreement, shall to the full extent
consistent with law continue in full force and effect.
g.    Governing Law. This Plan and each Award Agreement hereunder shall be made
under, and will be construed in accordance with, the laws of State of Delaware,
without giving effect to the principles of conflict of laws of such state.
h.    No Obligation to Continue Position as an Employee, Director, Consultant or
Advisor. Neither the Company nor any affiliate is obligated by or as a result of
this Plan or any Award granted under this Plan to continue to have the Grantee
as an employee, director, consultant, advisor or other service provider and
neither this Plan or Award granted under this Plan shall interfere in any way
with the right of the Company or any affiliate to terminate the Grantee’s
service relationship at any time.
i.    Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at 405 Park Avenue, New York, New York, 10022, and any
notice to be given the Grantee shall be addressed to the Grantee at the
Grantee’s address as it appears on the employment records of the Company, or at
such other address as the Company or the Grantee may hereafter designate in
writing to the other.
j.    Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for federal income tax
purposes or subject to Federal Insurance Contributions Act with respect to an
Award, the Grantee will pay to the Company, Partnership, or if appropriate, any
if its affiliates, or make arrangements satisfactory to the Committee regarding
the payment of any United States federal, state or local or foreign taxes
required by law to be withheld with respect to such amount; provided, however,
that if any Award LTIP Units or Award OP Units are withheld (or returned), the
number of Award LTIP

17



--------------------------------------------------------------------------------



Units or Award OP Units so withheld (or returned) shall be limited to the number
which have a fair market value on the date of withholding equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such supplemental taxable income. The obligations of the Company
under this Plan will be conditional on such payment or arrangements, and the
Company and its affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment otherwise due to a Grantee.
k.    Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Plan.
l.    Successors and Assigns. This Plan and each Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and thereto and any
successors to the Company and the Partnership, on the one hand, and any
successors to the Grantee, on the other hand, by will or the laws of descent and
distribution, but no Award granted to a Grantee shall otherwise be assignable or
otherwise subject to hypothecation by the Grantee.
m.    Section 409A. This Plan and all Awards granted hereunder shall be
construed, administered and interpreted in accordance with a good faith
interpretation of Section 409A of the Code. Any provision of this Plan or an
Award Agreement that is inconsistent with Section 409A of the Code, or that may
result in penalties under Section 409A of the Code, shall be amended, with the
reasonable cooperation of the Grantee and the Company and the Partnership, to
the extent necessary to exempt it from, or bring it into compliance with,
Section 409A of the Code.




EXHIBIT A
FORM OF LIMITED PARTNER SIGNATURE PAGE
The Grantee, desiring to become one of the within named Limited Partners of ARC
Properties Operating Partnership, L.P., hereby accepts all of the terms and
conditions of (including, without limitation, the provisions of the Section 8.02
titled “Power of Attorney”), and becomes a party to, the Second Amended and
Restated Agreement of Limited Partnership, dated as of February 28, 2013 of ARC
Properties Operating Partnership, L.P. as amended through the date hereof (the
“Partnership Agreement”). The Grantee agrees that this signature page may be
attached to any counterpart of the Partnership Agreement.
Signature Line for Limited Partner
    
Name:
Date: [•], 201[•]
Address of Limited Partner:
    
    




EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF
PROPERTY PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1.    The name, address and taxpayer identification number of the undersigned
are:

Name: ______________________________________________________ (the “Taxpayer”)

Address:
___________________________________________________________________________

Social Security No./Taxpayer Identification No.: ___-__-____


2.    Description of property with respect to which the election is being made:
______ LTIP Units in ARC Properties Operating Partnership, L.P. (the
“Partnership”).
3.    The date on which the LTIP Units were transferred is ___________, 201__.
The taxable year to which this election relates is calendar year 201___.
4.    Nature of restrictions to which the LTIP Units are subject:
(a)    With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.
(b)    The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.
5.    The fair market value at time of transfer (determined without regard to
any restrictions other than restrictions which by their terms will never lapse)
of the LTIP Units with respect to which this election is being made was $[•] per
LTIP Unit.
6.    The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.
7.    A copy of this statement has been furnished to the Partnership and
American Realty Capital Properties, Inc.

Dated: _________________________________ Name: ____________________________




SCHEDULE TO EXHIBIT B
Vesting Provisions of LTIP Units
The LTIP Units are subject to time-based and performance-based vesting with the
final vesting percentage equaling the product of the time-based vesting
percentage and the performance-based vesting percentage. Performance-based
vesting will be from 0% to 100% based in part on each of American Realty Capital
Properties, Inc.’s (the “Company’s”) per-share total return to shareholders and
the Company’s total return against the total percentage return to stock holders
of a specified peer group, in each case for the period from October 1, 2013 to
September 30, 2016 (or earlier in certain circumstances). Under the time-based
vesting hurdles, one-third (1/3) of the LTIP Units will vest on October 1, 2016,
one-third (1/3) of the LTIP Units will vest on October 1, 2017, and the
remaining one-third (1/3) of the LTIP Units will vest on October 1, 2018,
provided that the Taxpayer continues his or her service relationship with the
Company and the Partnership through such dates, subject to acceleration in the
event of certain extraordinary transactions [or termination of the Taxpayer’s
service relationship with the Company under specified circumstances]. Unvested
LTIP Units are subject to forfeiture in the event of failure to vest based on
the determination of the performance-based percentage or the passage of time.

18

